DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benson et al., U.S. 11,085,283.
Benson et al. discloses receiving a well plan (col. 7, lines 29-36), the well plan being indicative of a well path to form a borehole of a hydrocarbon well; receiving measurements indicative of a previously-drilled section of the borehole (col. 14, lines 36-40; col. 38, lines 3-15); generating, based on the measurements, a trajectory (col. 14, lines 40-45; col. 6, lines 35-52) of the borehole, wherein the trajectory is a function of a depth; providing the trajectory of the borehole to a Model Predictive Controller (144; col. 32, lines 3-16); and steering a tool towards the well path (col. 6, lines 41-56) based on an output of the Model Predictive Controller.
Benson et al. discloses calculating a cost function (col. 16, lines 16-31) in the model predictive controller, the cost function having a first component being a deviation between the trajectory of the borehole and drill path (fig 7C), and determining a steering action that minimizes the cost function, wherein steering the tool towards the well path comprises instructing (col. 20, line 44 — col. 21, line 9) the tool to perform the steering action obtained from a minimization of the cost function.
Benson et al. discloses the cost function includes (col. 38, lines 8-15) a tortuosity of the
trajectory of the borehole.
Benson et al. discloses calculating a cost function in the model predictive controller, the cost function having a first component being a deviation between the trajectory of the borehole and drill path, and determining a steering action that minimizes the cost function, wherein instructing the tool to steer towards the well path comprises recommending (col. 22, lines 16-28) the tool to perform the steering action obtained from a minimization of the cost function.
Benson et al. discloses determining at least one measurement indicative of an interaction
between the tool and a formation surrounding the borehole (col. 26, lines 1-12) including a weight on
bit, and wherein generating the trajectory of the borehole is based on measurements (col. 26, lines 12-
17; including the deviation from the planned path) indicative of the interaction between the tool and
the formation surrounding the borehole.
	Benson et al. discloses further comprising generating, based on a model of borehole
propagation, the trajectory of the borehole (col. 32, lines 9-14), wherein generating the trajectory of the
borehole is based on at least one of a bottom hole assembly model (col. 32, lines 9-31; 144 includes a
plurality of related models for the drilling operation) and a bit/rock interaction (col. 3, lines 14-24; col.
18, lines 23-31) model.
	Benson et al. discloses further comprising determining at least one interaction between the
bottom hole assembly model (col. 32, lines 9-31) and the bit/rock interaction (col. 3, lines 14-24) model,
wherein generating the trajectory of the borehole comprises generating the trajectory of the borehole
based on the at least one interaction between the bottom hole assembly model and the bit/rock
interaction model (col. 32, lines 3-16; 144 includes a plurality of related models for the drilling
operation).
	Benson et al. discloses determining a distance traveled by the tool since a most recent trajectory
of the borehole was generated (col. 6, lines 14-21); and regenerating the trajectory of the borehole after
the tool has traveled a threshold distance (col. 6, lines 11-13).
Benson et al. discloses determining a period of time that has elapsed since a most recent
trajectory of the borehole was generated; and regenerating the trajectory of the borehole after the tool
has traveled a threshold period of time (col. 19, lines 36-54).
Benson et al. discloses predicting based on measurements and steering recommendations an
undrilled section of the borehole (col. 19, lines 10-19).
Benson et al. discloses determining if the trajectory of the borehole deviates from the well path
by more than a threshold measurement (col. 19, lines 10-19), wherein instructing the tool to steer
towards the well path comprises instructing the tool to steer the tool towards the well path based on
the output of the Model Predictive Controller (144) in response to a determination that the trajectory of
the borehole deviates (col. 19, lines 27-35) from the well path by more than the threshold
measurement.
	Benson et al. discloses a sensor (col. 7, lines 6-8) operable to obtain measurements indicative of
a previously-drilled section of a borehole of a hydrocarbon well; and a processor (144) operable to:
obtain a well plan, the well plan being indicative of a well path to form the borehole; receive
measurements (col. 7, lines 6-24) indicative of a previously-drilled section of the borehole; and
generate, based on the measurements, a trajectory (col.4, lines 47-66) of the borehole, wherein the
trajectory is a function of a depth of a drilling tool operating to form the borehole.
Benson et al. discloses a machine-readable medium (col. 16, lines6-13) comprising instructions
stored therein, which when executed by one or more processors, causes the one or more processors to
perform operations in the method as noted above.

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.
Applicants argue the prior art of Benson et al. does not disclose a model predictive controller.
The prior art discloses the on-site controller may form all or part of a surface steerable system used to plan and control drilling operations based on input information, including feedback from the drilling process itself. The surface steerable system may be used to perform such operations as receiving drilling data representing a drill path and other drilling parameters, calculating a drilling solution for the drill path based on the received data and other available data (e.g., rig characteristics), implementing the drilling solution at the drilling rig, monitoring the drilling process to gauge whether the drilling process is within a defined margin of error of the drill path, and/or calculating corrections for the drilling process if the drilling process is outside of the margin of error. A model predictive controller is used to perform process control in situations in which changes to a particular controlled process variable affects more than one process variable or output. The controllers are used within a process control system to function as an optimizer for economic optimization and constraints handling commensurate with the prior art steerable control system and as such meets the claimed limitation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3 August 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676